Exhibit 10.1

 

LOGO [g818353g1025003834015.jpg]

Executive Employment Agreement

This Executive Employment Agreement (Agreement) is entered into by Joseph B.
Bower, Jr., an individual (Mr. Bower or Executive), and CNB Financial
Corporation, a Pennsylvania corporation, and CNB Bank, a state banking
institution organized under the laws of the Commonwealth of Pennsylvania, and
their respective affiliates, subsidiaries, successors, and assigns (collectively
CNB or Bank) on the last date set forth in the signature block below (effective
date).

Background

Mr. Bower became the president and CEO of both CNB Financial Corporation and CNB
Bank on January 1, 2010. Mr. Bower desires and intends to continue in this role
and his employment relationship with the Bank under the terms and conditions of
this Agreement. This employment relationship, as well as other covenants
described herein, are consideration for this Agreement, the receipt and
sufficiency of which are acknowledged by the parties. Parties agree as follows:

 

1.

POSITION AND DUTIES.

 

  a.

Mr. Bower will continue to act as President of CNB Financial Corporation and
President and CEO of CNB Bank under the direction and control of the Board of
Directors of CNB Financial Corporation (the CNB Financial Corporation Board). He
has and will continue to have all duties, responsibilities and authority
consistent with these positions. He agrees to act and perform services in a
manner consistent with Bank policies, procedures and mores.

 

  b.

Executive agrees to devote the time, resources, effort and attention necessary
to fulfill his duties to the highest ethical principles, industry standards, and
to the reasonable satisfaction of the Bank and the CNB Financial Corporation
Board. Executive agrees not to engage in any other employment, including
self-employment, during any term of this Agreement. On behalf of the Bank,
Mr. Bower will engage in charitable and social organizations that are consistent
with his professional responsibilities and position with the Bank.

 

  c.

Executive’s performance will be evaluated periodically by the Chairperson,
Executive Compensation Committee, and the CNB Financial Corporation Board as
needed but no less frequently than annually.

 

2.

COMPENSATION.

 

  a.

Base Salary. The Bank will pay Executive an annual base salary in an amount to
be determined by the Board of Directors, minus all applicable deductions, and
paid in accordance with the Bank’s customary payroll practices. Executive’s base
salary will be reviewed at least annually by the CNB Financial Corporation Board
and adjustments considered but not guaranteed.

 

  b.

Stock. During employment, at the discretion of the CNB Financial Corporation
Board, Executive is eligible to participate in the CNB Financial Corporation
2019 Omnibus Incentive Plan or any

 

Page 1 of 14



--------------------------------------------------------------------------------

  successor plan, if any, subject to the terms of that plan or successor plan.

 

  c.

Other Compensation. Executive may be entitled to or eligible for bonuses, stock
rights, or other compensation as may be decided by the CNB Financial Corporation
Board from time-to-time.

 

  d.

Benefits.

 

  i.

During Employment. The Bank will offer Executive all benefits, including
insurances, paid time off, retirement plans, and similar benefits, made
available to other similarly situated executive-level Bank employees upon the
same or similar terms and conditions.

 

  ii.

Long-Term Care Benefits. The Bank will obtain and maintain long-term care
insurance for the benefit of Mr. Bower until termination of this Agreement.

 

  iii.

Post-Employment Healthcare Insurance.

 

  1.

If Executive retires between ages 59 and 64, the Bank will provide healthcare
insurance to Executive until age 65 or until he becomes eligible for Medicare or
other comparable public or private healthcare coverage, whichever is earlier.

 

  2.

In the case of Executive’s retirement between age 59-64, the Bank also agrees to
provide healthcare insurance to Executive’s wife, Hillary O. Bower, for ten
(10) years from the date of Executive’s retirement or until she becomes eligible
for Medicare or other comparable public or private healthcare coverage,
whichever is earlier.

 

  3.

The healthcare insurance provided to Executive and Mrs. Bower under this
provision will be the same as or similar to the healthcare insurance offered to
similarly-situated executive-level Bank employee during the relevant
timeframe(s).

 

  iv.

Coverage. All benefits hereunder, including without limitation post-employment
healthcare insurance, may change from time-to-time at the Bank’s discretion,
subject to benefit plans and applicable law. Coverage, eligibility, and other
terms and conditions of any benefit are governed by the benefit plan documents
which control.

 

  v.

Director and Officer Insurance. The Bank or its successor will purchase and
maintain Director and Officer Liability Insurance for the benefit of Executive
in connection with his acts and omission as a Bank officer during his
employment.

 

3.

TERM. This Agreement commences on the effective date and will continue until
December 31, 2022 (Initial Term). Thereafter, this Agreement automatically
renews for successive 12-month periods (Renewal Term) unless terminated in
accordance with the termination provisions set forth below.

 

4.

TERMINATION. This Agreement may terminate prior to the end of the Initial Term
or any Renewal Term under the following circumstances:

 

  a.

Executive’s death or disability as defined by the Executive Salary Continuation
Plan Agreement (amended and restated effective January 1, 2013).

 

Page 2 of 14



--------------------------------------------------------------------------------

  b.

Termination Due to Change in Control/Good Reason

 

  i.

In case of a Change in Control, Executive may terminate his employment in the
case of one or more of the following events which will be treated as a
termination for Good Reason:

 

  1.

Material reduction in Executive’s authority, duties or responsibilities or
assignment of duties inconsistent with the positions of President and CEO
without Executive’s consent.

 

  2.

Material reduction in Executive’s base salary or overall compensation without
Executive’s consent.

 

  3.

Relocation of the Executive’s principal place of employment outside of a 25-mile
radius of his then current principal place of employment at the time of the
change in control without Executive’s consent.

 

  ii.

Cure Period.

 

  1.

If one or more of the foregoing events occur, Executive must give the CNB
Financial Corporation Board written notice of intent to terminate his employment
under this section within 90 days of the event(s) constituting Good Reason. This
notice must describe the conditions constituting good reason and give the Bank
30 days from the date of Executive’s written notice to cure such conditions
(“cure period”). Executive is required to negotiate in good faith to resolve his
concerns(s).

 

  2.

If the Bank fails to respond to Executive’s notice or the parties are unable to
reach a mutually agreeable resolution, Executive must terminate his employment
within 21 days after the end of the cure period. Thereafter, Executive will have
waived the right to terminate his employment for Good Reason for the reason(s)
specified in the notice. Termination by the Executive thereafter will be a
Voluntary Termination by the Executive under 4(d).

 

  iii.

For the purposes of this Section, “Change in Control” includes one or more of
the following occurrences:

 

  1.

Sale of all or substantially all of CNB Bank’s stock or CNB Financial
Corporation’s stock.

 

  2.

Sale of all or substantially all of CNB Banks’s or CNB Financial Corporation’s
assets.

 

  3.

Acquisition of stock by a third party or group of persons or entities acting in
concert sufficient to elect a majority of directors to the Board of Directors of
the Bank or to the CNB Financial Corporation Board.

 

  4.

Ownership of more than 40% of CNB Financial Corporation stock by a single person
or entity or group of persons or entities acting in concert.

 

  iv.

Notwithstanding the foregoing, a “Change in Control” does not occur unless the
event results in a change in the ownership of the Bank, a change in the
effective control of the Bank, or a change in ownership of a substantial portion
of the Bank’s assets under Section 409(A).

 

Page 3 of 14



--------------------------------------------------------------------------------

  c.

Non-Renewal by Executive (Voluntary Resignation). Should Executive decide to not
renew this Agreement by terminating his employment upon the expiration of this
Agreement, he must provide no less than [120] days written notice to the CNB
Financial Corporation Board of this intent.

Notwithstanding the foregoing, the Bank reserves the right to end Executive’s
employment any time after Executive gives notice under this provision. In the
event the Bank ends Executive’s employment prior to the end of the [120] days’
notice, Executive will be entitled to his base salary through the end of the
notice period, but for all other purposes such termination will be considered
voluntary by the Executive.

It will also be deemed a “voluntary termination” by the Executive if Executive
opts to resign/retire in lieu of termination by the Bank for cause.

 

  d.

Non-Renewal or Termination by the Bank (Without Cause Termination). This
Agreement may be terminated or not renewed by the Bank without Cause, provided
that the Bank gives Executive no less than [120] days’ written notice of the
intent to terminate or not renew.

 

  e.

Termination by the Bank for Cause. The Bank may terminate Executive’s
employment, without notice, for one or more of the following reasons, which will
be treated as termination for Cause:

 

  i.

Executive’s theft or embezzlement of Bank money, property or other assets;
Executive’s perpetration of fraud against the Bank; or other acts that impacts
or compromises the financial security of the Bank.

 

  ii.

Executive’s participation in any activity which is criminal or knowingly
competes with the Bank.

 

  iii.

Violation of any material policy or procedure of the Bank or this Agreement.

 

  iv.

Executive ceases to qualify for his positions and/or the responsibilities of his
positions due to law, regulation, disqualification or loss of certification or
authorization to work in the relevant industry, or for any similar reason.

 

  v.

Executive’s material and continued failure to perform his duties under this
Agreement or failure to do so in a competent and/or businesslike manner as
reasonably determined by the CNB Financial Corporation Board.

 

  vi.

Executive’s use of illegal drugs, or abuse of alcohol or prescribed drugs that
materially impairs Executive’s ability to perform his duties hereunder and/or
negatively reflects upon the Bank or its reputation.

 

  vii.

Any other act or omission by Executive or his immediate family that the Bank
reasonably believes to adversely and materially compromise the security,
stability, operations, or reputation of the Bank.

In case of violations under the foregoing 4(e)(v)–(vii) only, the Bank will give
Executive written notice of the violation(s) and actions required to cure such
violations. Executive will have 30 days from the date of written notice to cure
such violations to the reasonable satisfaction of the CNB Financial Corporation
Board. The Bank reserves the right to suspend Executive during an

 

Page 4 of 14



--------------------------------------------------------------------------------

investigation or 30-day cure period. Such suspension is not a termination for
the purposes of this Section.

 

5.

EFFECT OF TERMINATION

 

  a.

Upon termination for any reason, the Executive will receive his base salary
prorated to his last day worked (if death or disability) or the date of
termination of employment.

 

  b.

Upon termination for any reason, Executive’s stock award will, as applicable, be
governed by the CNB Financial Corporation 2009 Stock Incentive Plan, the CNB
Financial Corporation 2019 Omnibus Incentive Plan or successor plan, if any.

 

  c.

Termination by Reason of Death or Disability. Death and disability benefits will
be governed by the Executive Salary Continuation Plan Agreement (amended and
restated effective January 1, 2013).

 

  d.

Termination by Executive for Good Reason (in the event of a Change in Control)
or by the Bank Without Cause. In addition to the compensation provided in
5(a)-(b), Executive will also be entitled to the following:

 

  i.

Severance Compensation. Executive will be entitled to compensation equal to 2.99
times his then current base salary plus 2.99 times the average of Executive’s
incentive pay bonuses for the three (3) years preceding the year of termination.
This compensation will be paid as a one-time lump sum payment, minus all
applicable deductions, within 30 days after the conditions in 5(e)(i) are fully
satisfied.

 

  ii.

Stock Award. The treatment of Executive’s stock award will, as applicable, be
governed by the CNB Financial Corporation 2009 Stock Incentive Plan, the CNB
Financial Corporation 2019 Omnibus Incentive Plan or successor plan, if any.

 

  e.

The Bank’s obligation to make payment(s) under foregoing Section (5)(d)(i) is
conditioned upon:

 

  i.

Severance Agreement

 

  a.

Executive executing and delivering to the Bank (and the expiration of any
revocation or rescindment period) a severance agreement, including without
limitation a waiver and release by the Executive of all eligible rights and
claims against the Bank, its officers, directors, owners, employees, and others;
as well as confidentiality, non-solicitation, and non-disparagement clauses.

 

  b.

Bank will present the Severance Agreement to Executive no later than 15 days
after the date of Executive’s termination.

 

  c.

Executive must execute the severance agreement, if at all, no later than 21 days
after receipt (or 45 days in case of a reduction in force).

 

  d.

Payment under 5(d)i will be made no later than 30 days from the date the
Severance Agreement is executed by Executive.

 

  ii.

Executive’s strict compliance with all post-termination obligations including
without limitation the Non-Competition, Non-Solicitation, Confidentiality, and
Non-Disclosure

 

Page 5 of 14



--------------------------------------------------------------------------------

  provisions.

 

6.

TAX AND REGULATORY CONSIDERATIONS

 

  a.

280G Considerations

 

  i.

If any of the payments or benefits to be received by Executive constitute
“parachute payments” within the meaning of Section 280G of the U.S. Internal
Revenue Code (“Code”) and will be subject to the excise tax imposed under
Section 4999 of the Code (“Excise Tax”), one of the following will happen:

 

  1.

Full Amount. Severance Compensation/Stock Award will be paid in full if, after
considering all federal, state, local taxes and Section 4999 Excise Tax,
Executive would receive an amount equal to or greater than 110% of the Reduced
Amount.

 

  2.

Reduced Amount. Severance Compensation/Stock Award will be reduced to an amount
which would result in no portion of the payment(s) being subject to Excise Tax.

 

  ii.

If Executive will receive the Reduced Amount, payments and/or benefits will
first be reduced (but not below zero) by reducing or eliminating those payments
or benefits which are not payable in cash, and secondly, by reducing or
eliminating cash payments.

 

  iii.

Unless parties agree otherwise, all calculations and determinations under this
Section will be made by CNB’s independent public accountants whose
determinations will be conclusive and binding on the parties for all purposes.
For purposes of making calculations and determinations hereunder, the
accountants may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Bank and Executive will furnish such information and documents as may be
reasonably requested in order to make such determinations. The Bank will bear
all costs reasonably incurred under this Section.

 

  b.

Section 409A

 

  i.

General Compliance. This Agreement is intended to comply with Section 409A or an
exemption thereunder and should be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. For purposes of
Section 409A, each installment provided under this Agreement, if any, is to be
treated as a separate payment.

Parties agree that the payment(s) hereunder is intended to be excepted from
Section 409A as separation pay due to an involuntary separation from service or
a short-term deferral pursuant to Treasury Regulation Section 1.409A-1(b)(4) and
are to be excluded from Section 409A to the maximum extent possible.

Notwithstanding the foregoing, the Bank makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event

 

Page 6 of 14



--------------------------------------------------------------------------------

is the Bank liable for all or any portion of any taxes, penalties, interest, or
other expenses that may be incurred by Executive on account of non-compliance
with Section 409A.

 

  ii.

Specified Employees. Notwithstanding any other provision of this Agreement, if
any payment or benefit provided to Executive in connection with his termination
of employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and the Executive is determined to be a
“specified employee” as defined in Section 409A(a)(2)(b)(i), then such payment
or benefit will not be paid until the first payroll date to occur following the
six-month anniversary of the termination date or, if earlier, on the Executive’s
death (the “Specified Employee Payment Date”). The aggregate of any payments
that would otherwise have been paid before the Specified Employee Payment Date
is to be paid to Executive in a lump sum on the Specified Employee Payment Date
along with interest based on the applicable IRS federal rate for the month of
Executive’s termination. Thereafter, any remaining payments must be paid without
delay in accordance with the original schedule.

 

  c.

Federal Deposit Insurance Act (FDIA). All payments under this Agreement or
otherwise to Executive are subject to and conditioned upon their compliance with
Section 18(k) of the FDIA and any related regulations.

 

7.

COOPERATION. After the termination of this Agreement and/or Executive’s
employment for any reason, to the extent reasonably requested by the Bank,
Executive agrees to cooperate with the Bank in connection with matters arising
out of Executive’s service to the Bank. The Bank will make reasonable efforts to
minimize disruption to Executive and will reimburse him/her for reasonable
expenses incurred in connection with such cooperation. To the extent Executive
is required to spend substantial time on such matters, the Bank agrees to
compensate Executive at a reasonable hourly rate agreed upon by the parties.

 

8.

INDEMNIFICATION. In the event the Executive is made a party or threatened to be
made a party to any action, charge, suit or other proceeding whether civil,
criminal, administrative, investigative, or alternative dispute resolution
(“Proceeding”) by reason of his employment by, position with, or acting at the
direction of the Bank, the Bank agrees to indemnify and hold harmless the
Executive to the fullest extent allowed by law from and against all liabilities,
costs, claims, and expenses, including attorneys’ fees. If it is adjudicated
that the Executive acted fraudulently, with gross negligence, or with willful or
negligent intent to harm the Bank, the Executive must reimburse the Bank for all
monies paid under this provision. This provision does not apply to any
Proceeding initiated by either party in connection with this Agreement

 

9.

CONFIDENTIAL INFORMATION. Executive understands and acknowledges that during his
employment, particularly in light of his executive and operational control, he
will create, receive or have access to Bank information and information of
customers which is collectively or independently confidential, trade secret, or
of proprietary value (“Confidential Information.”) Executive further understands
and agrees that this Confidential Information is an asset to the Bank and/or the
respective holder of such information, provides a competitive advantage, and in
some cases is protected from disclosure by law.

 

Page 7 of 14



--------------------------------------------------------------------------------

Executive acknowledges that CNB makes great effort to protect the
confidentiality of Confidential Information and prevent it from disclosure to
persons or entities outside of the Bank’s business or to the public in general.
Executive further acknowledges that the disclosure or dissemination of such
information for non-Bank purposes would cause great harm to all parties, and in
some cases, violate the law. Executive, therefore, agrees to use all reasonable
measures necessary to avoid any disclosure, including accidental disclosure, of
Confidential Information and to protect it from public exposure. This includes,
without limitation, securing paper or electronic information, work devices such
as laptops and mobile devices, and verbal and electronic communications against
unauthorized access or disclosure.

The Executive’s promise to maintain the confidentiality of Confidential
Information is material to this Agreement and vital to employment. Executive
understands that any material breach of his confidentiality obligations will
result in termination of employment for Cause; and if any legal or other action
is necessitated by the breach, Executive will be responsible for all costs,
including attorneys’ fees, of such action.

The following list includes some, but not all, of the confidential information
the Executive may create, receive or have access to during employment:

 

  •  

Information about CNB’s Directors, Advisory Boards and their members, and CNB
employees.

 

  •  

Customer and prospective customer lists, identities, contact information and
contact names, or compilation of the same and the terms and conditions of
customer relationships.

 

  •  

Information that is exchanged with a customer, prospective customer, or business
affiliate for the purpose of securing or expanding business.

 

  •  

Code, user interface or other intellectual property associated with the Bank’s
software, including individual lines of code as well as code compilations, and
any unique, derivative or modified versions of software or code.

 

  •  

Bank’s intellectual property and any information related to the Bank’s
intellectual property whether patented, patentable, copyrighted or otherwise
protected by intellectual property laws

 

  •  

Bank financial information including, without limitation, budgets, profit/loss
sheets, asset valuation, financial forecasts, bookkeeping, liabilities, debts,
credits, accounts payable/receivable.

 

  •  

Strategic plans, Bank policies or procedures, expansion plans or projections.

 

  •  

Business practices, processes, or methods which are unique to the Bank and give
it a competitive advantage.

 

  •  

Sales information, pricing, margin or related information

 

  •  

Marketing strategies; sales methods; target markets, industries or customers.

 

  •  

Research, development and technological strategies and advancements.

 

  •  

Ideas, strategies, recommendation or insights developed as a result of Bank and
Executive’s relationship.

 

  •  

Identity of the Bank’s vendors, suppliers, or consultants or the terms and
conditions of these relationships.

 

Page 8 of 14



--------------------------------------------------------------------------------

  •  

Any other information that qualifies as a trade secret under law.

Confidential Information does not include information which is generally known
to the public through no wrongful act or omission of any party.

 

10.

NON-DISCLOSURE.

 

  a.

Executive agrees not to, in any way, disclose, transmit, gather or otherwise use
Confidential Information except in the course of Bank business. Non-disclosure
applies to all Confidential Information whether written, recalled from memory,
electronic or in any other form. This Agreement applies both during Executive’s
employment with CNB and after the relationship with CNB ends.

 

  b.

Executive agrees not to give access to software, databases, computers, paper or
electronic files, or Bank facilities or supplies to any person unless it is
business-related and consistent with the Executive’s position or specifically
authorized in writing by the CNB Financial Corporation Board.

 

  c.

If Executive discloses a trade secret or other confidential information in
confidence to a governmental official (federal, state or local) or to an
attorney for the purpose of reporting or investigating suspected violations of
the law, he will be granted immunity from trade secret violations. This
“whistleblower immunity” protects individuals who share a trade secret with a
government official or attorney for the sole purpose of reporting or helping to
investigate suspected legal violations. This immunity also applies to trade
secrets shared in lawsuits or court documents; as long as those documents are
filed under seal (meaning the court will give the documents special protection
from public exposure).

 

11.

RETURN AND NON-TRANSMITTAL OF CONFIDENTIAL INFORMATION/BANK PROPERTY. At the end
of the Executive’s employment, or whenever requested, Executive agrees to
promptly return all Confidential Information, in whatever form, in his
possession or control. Executive further agrees not to copy, retain copies of,
delete, remove, transmit or otherwise keep any Confidential Information that is
embodied in any form or medium.

Executive agrees to return all Bank property upon the termination of employment
or when requested, in the same or similar condition as when received.

 

12.

NON-COMPETITION AGREEMENT. Executive agrees not to engage in any employment,
business, or other activities which competes in any way with the work or
business plans of the Bank while employed by the Bank and for thirty-six
(36) months after Executive’s employment ends for any reason. Specifically,
without limitation, Executive agrees not to, directly or indirectly,

 

  a.

Start, make preparations to start, own, operate, or hold any ownership interest
in (other than nominal, arms-length ownership) any business or other entity that
provides banking financial services including related support services; or

 

  b.

In any capacity work for, provide services to (including gratuitous services) or
consult with

 

  i.

any individual, company, business, or other entity which provides the same or
similar services as those offered by the Bank at the time of Executive’s
departure; and/or

 

Page 9 of 14



--------------------------------------------------------------------------------

  ii.

any consulting firm or other entity that provides advice, services or other
assistance to CNB’s competitors

During employment, Executive’s non-competition restrictions are not limited and
apply to all competitive activities. During the 36-month post-termination
period, these non-competition restrictions apply in any state of the United
States in which the Bank does business, or has definitive plans to start
business in, at the time of Executive’s departure. (At the time of the execution
of this Agreement, those states are New York, Ohio and Pennsylvania).

 

12.

NON-SOLICITATION AGREEMENT. While employed by the Bank and for 36 months after
Executive’s employment ends for any reason, Executive agrees not to do, or
attempt to do, any of the following:

 

  a.

provide to any CNB customer services that are the same or similar to the
services Executive provided while employed by the Bank, even if the customer
initiates the relationship or communication.

 

  b.

solicit or in any way divert any business, customer, or prospective customer
away from the Bank.

 

  c.

recruit, solicit or encourage the Bank’s workforce to leave employment or
discontinue a relationship with CNB.

 

  d.

interfere with, divert, or solicit away from the Bank any person, business,
supplier, contractor, or other person or entity with whom CNB has a
relationship.

 

13.

Non-Disparagement Agreement. During Executive’s employment and thereafter,
Executive agrees not to disparage, defame, libel, slander, malign or otherwise
cause harm to the Bank, its reputation or good will, or any of the Bank’s
employees, management, directors, advisory board members, officers, owners or
the family members or businesses of the foregoing, in any forum or form
including verbal, written, electronic or online.

 

14.

CONFLICT OF INTEREST. Executive must be free of conflicts of interest that could
adversely influence Executive’s judgment, objectivity or commitment to CNB in
conducting Bank business and providing services. Examples of conflicts of
interest include, without limitation:

 

  a.

Having outside employment, affiliations or investments that affects Executive’s
ability to satisfactorily, neutrally, and efficiently perform his work for the
Bank.

 

  b.

Leveraging CNB’s business or customer relationships for Executive’s own personal
gain or the gain or benefit of a person or business outside of CNB, even a
non-competing business.

 

  c.

Providing the same or similar services offered by CNB to customers or others
outside of the Bank, or assisting another person or entity in doing so.

 

  d.

Diverting work, business or opportunities that should be offered to CNB to
another person, business or entity.

 

  e.

Using Confidential Information or Company property for personal use or
competitive gain or advantage of self or another.

 

  f.

Diverting work time or resources that should be dedicated to CNB and its
business to other activities.

 

  g.

Engaging in any activity or acting with omission in a way that violates or
reasonably appears to violate CNB’s Code of Conduct.

The Bank recognizes that Executive may take part in legitimate financial,
business, charitable and other activities, but he must promptly disclose any
potential conflict of interest to the CNB Financial

 

Page 10 of 14



--------------------------------------------------------------------------------

Corporation Board before engaging in such activities.

 

15.

WORK PRODUCT

 

  a.

OWNERSHIP. All works, ideas, designs, branding, programs, code of any kind
(including translations), ideas and concepts, software (including any derivative
or modified versions), discoveries, inventions, products or other information or
works, whether copyrightable, patentable, trade secret or not, (collectively
“Work Product”) developed in whole or in part by Executive during his employment
by the Bank and related in any way to the business or contemplated business,
products, activities, research, or development of the Bank or resulting from any
work performed by the Executive for the Bank (in each case, regardless of when
or where prepared or whose equipment or other resources is used in preparing the
same), or under Executive’s direction or control, is the sole and exclusive
property of CNB.

 

  b.

WORK MADE FOR HIRE; ASSIGNMENT. The Executive acknowledges that, by reason of
being employed by the Bank at the relevant times, to the extent permitted by
law, all Work Product consisting of copyrightable subject matter is “work made
for hire” as defined in 17 U.S.C. § 101 and such copyrights are, therefore,
owned by the Bank.

 

  c.

ASSIGNMENT AND WAIVER. Executive hereby agrees to irrevocably assign to the
Bank, and hereby irrevocably assigns to the Bank, for no additional
consideration, Executive’s full right, title, and interest in and to all Work
Product and intellectual property rights (whether registered or not) therein.
Upon request, Executive agrees to take any action necessary to protect the
Bank’s right, interests and use of the Work Product, including, without
limitation, all intellectual property rights, assignment, or grant of Power of
Attorney or license or sub-licenses. Further, Executive waives all rights and
any claims or causes of action of any kind against the Bank concerning Work
Product rights.

 

16.

Arbitration

 

  a.

Parties agree that any dispute or claim arising out of or relating to this
Agreement, breach thereof, or the relationship of the Parties or termination
thereof, will be settled by binding arbitration held in a private location in
Clearfield County, Pennsylvania and in accordance with the applicable state and
federal laws of Pennsylvania and the Pennsylvania Uniform Arbitration Act rules
and procedures. Notwithstanding the foregoing, Parties may seek immediate
injunctive relief in Pennsylvania’s state or federal courts should they so
choose. All questions or challenges to the arbitrability of this Agreement or
any claims hereunder or arising out of the relationship of the Parties or
termination thereof, will be decided exclusively by the arbitrators.

 

  b.

Three arbitrators will oversee the proceedings and will be selected as follows:
each party will select one (1) arbitrator and those two (2) arbitrators will
mutually select the third arbitrator. Parties are to bear their own costs and
attorneys’ fees except CNB will bear the costs of the arbitrators, stenographer
(if used), and arbitration location.

Notwithstanding the foregoing, in the event a party fails to proceed with
arbitration, unsuccessfully challenges any part of this arbitration provision,
or fails to comply with the arbitrator’s award, the other party is entitled to
all costs, including reasonable attorneys’ fee, for

 

Page 11 of 14



--------------------------------------------------------------------------------

having to compel arbitration or defend or enforce the award.

 

  c.

Arbitrators must limit discovery to those documents, depositions, information
requests, subpoenas and other discovery means which are necessary for both
parties to fully and fairly vindicate or defend claims brought hereunder.
Arbitrators may award any remedy available by the statute(s) at issue. The
Arbitrators’ decision must be a majority decision, but need not be unanimous.
The award rendered by the arbitrators may be entered in any court having
jurisdiction thereof. The arbitrators will issue a written opinion with, at a
minimum, the essential findings and conclusions upon which the decision is based
within 5 days of the conclusion of the proceedings.

 

17.

Class Action Waiver. Any action brought by Executive, including without
limitation arbitration, will proceed solely on an individual basis without the
right for any claim to be adjudicated on a class action basis or on any basis
involving claims brought in a purported representative capacity on behalf of
others. The adjudicator’s authority to resolve and make written awards is
limited to claims between Executive and the Bank alone. Claims may not be joined
or consolidated unless agreed to in writing by all parties. No arbitration award
or decision will have any preclusive effect as to issues or claims in any
dispute with anyone who is not a named party to the adjudication. This provision
survives the termination of this Agreement.

 

18.

Employee’s Obligations under this Agreement.

 

  a.

Indirect Actions. Any provision of this Agreement that prohibits an action or
omission on the Executive’s part applies to Executive directly as an individual,
as well as indirectly through any other person or entity including without
limitation family members, company, business, enterprise, or any other direct or
indirect means.

 

  b.

Survivorship. The obligations in the Non-Disclosure, Indemnification,
Non-Disparagement, Work Products, Arbitration, Class Action Waiver, and
Miscellaneous provisions survive the termination of this Agreement in perpetuity
unless specifically stated otherwise or are rendered unenforceable by law. The
obligations in the Non-Competition and Non-Solicitation provisions survive the
termination of this Agreement for the time period specified in those provisions
and/or the time necessary to enforce such provisions.

 

  c.

Tolling/No Defense. Any time period specified in this Agreement, including
without limitation, the 36-month Non-Competition and Non-Solicitation
provisions, does not include any period of time in which Executive is in
violation of this Agreement and/or the time required to enforce this Agreement.
Any claim Executive may have against the Bank does not constitute a defense to
the Bank’s enforcement of the Non-Solicitation, Non-Competition,
Confidentiality, Non-Disclosure, Conflict of Interest, Work Product,
Arbitration, Class Action Waiver, and/or Non-Disparagement provisions.

 

  d.

Immediate and Irreparable Injury. Executive acknowledges that any violation of
the Confidentiality, Non-Disclosure, Non-Solicitation, Non-Competition, Work
Product, Conflict of Interest, and/or Non-Disparagement provisions would cause
immediate and irreparable injury to CNB such that an adequate remedy at law will
not exist. Consequently, in the event of such violation, CNB will be entitled to
temporary and/or permanent injunctive relief without proving actual damage or
loss, as well as any other relief deemed proper by a Court of law or other
adjudicatory forum.

 

Page 12 of 14



--------------------------------------------------------------------------------

19.

MISCELLANEOUS

 

  a.

Executive acknowledges and agrees that the restrictions and promises outlined
herein are material to this Agreement and, in view of the business in which CNB
is engaged and the executive functions of Mr. Bower, are reasonable and
necessary to protect the legitimate business interests of the Bank, including,
without limitation, the Bank’s confidential, trade secret and other proprietary
information, good will, assets, business relationships, reputation, and other
interests.

 

  b.

This Agreement constitutes the entire agreement between Executive and Bank with
respect to the matters addressed in this Agreement and supersedes any other
agreement, understanding or other communication, oral or written, including
without limitation the Executive Employment Contract executed on May 17, 2016.
Notwithstanding the foregoing, the Executive Salary Continuation Plan Agreement
(amended and restated effective January 1, 2013) remains in full force and
effect.

 

  c.

Modifications of this Agreement are only binding if in writing and signed by
both parties. This Agreement cannot be modified in any way by oral statement.

 

  d.

This Agreement is entered into in the State of Pennsylvania. Parties agree that
Pennsylvania state and/or federal law will govern all provisions of this
Agreement, including any disputes hereunder, without regard to Pennsylvania
conflicts of laws principles. Parties consent to the jurisdiction of the State
or Federal Courts of Pennsylvania, venue in Clearfield County, Pennsylvania
(state) or Johnstown, Pennsylvania (federal) for adjudication of any dispute
arising hereunder.

 

  e.

For the purposes of notification under this Agreement, notice to CNB must be
sent to both

 

  i.

CNB c/o of the Chairperson 31 South Second St., PO Box 42 Clearfield, PA 16830;
and

 

  ii.

The home or office of the Chairperson.

Notice to Executive must be sent to CNB 31 South Second St., PO Box 42
Clearfield, PA 16830 and his then current home address on file with the Bank.

 

  f.

Should either party pursue legal action to enforce any provision of this
Agreement, the breaching party will be responsible for all attorney costs,
filing fees or any other costs reasonably and actually incurred by the
substantially prevailing party in enforcing this Agreement whether in court, by
arbitration, mediation or other recourse; and will reimburse the non-breaching
party for the same.

Should the parties proceed to arbitration pursuant to the arbitration section,
that section’s provisions concerning attorneys’ fees, costs, etc. supersedes the
foregoing paragraph.

 

  g.

The Bank reserves the right to assign this Agreement to an affiliated or
successor company, or any other company, business or entity. In the event this
Agreement is assigned, all terms and conditions hereunder remain in full force
and effect. Executive may not assign this Agreement.

 

Page 13 of 14



--------------------------------------------------------------------------------

  h.

Except as specifically stated in the Agreement, no failure or delay in
exercising any rights hereunder, nor any course of action, will act as a waiver
or preclude the exercise of such rights, or otherwise affect the enforceability
of any part of this Agreement.

 

  i.

If any part of this Agreement, including without limitation the Non-Compete,
Non-Solicitation or Arbitration provisions, is deemed to be unenforceable for
any reason, the remainder of the Agreement will continue in full force and
effect. Unenforceable provisions will be modified to that extent necessary to
make them enforceable consistent with the law and the intentions of the parties.

Parties have read this Agreement, understand their respective rights and
obligations, and agree to be bound by it.

 

EXECUTIVE         By:  

/s/ Joseph B. Bower, Jr.                                    

    Date:  

October 24, 2019

       Printed name: Joseph B. Bower, Jr.                                 CNB
FINANCIAL CORPORATION and CNB Bank         By:  

/s/ Peter F. Smith

    Date:  

October 24, 2019

  Printed name: Peter F. Smith                                      Title:  

Chairperson

 

 

Page 14 of 14